DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I and Species A in the reply filed on 10/11/2022 is acknowledged.
Claims 4 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species/invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/11/2022.
Claim Objections
Claims 1-2, 7, 17, and 19 are objected to because of the following informalities:
On line 2 of claim 1, “comprising;” should read “comprising:” to correct a grammatical error.
On line 5 of claim 1, “sleeve” should read “a sleeve” to correct a minor inadvertent error.
On line 2 of claim 2, “the support member” should read “the annular support member” to provide proper antecedent basis.
On line 2 of claim 7, “1” should read “2” to provide proper antecedent basis for “the annular support mechanism”.  Claim 7 has been examined as if the proper dependency is on claim 2.
On line 2 of claim 17, “comprising;” should read “comprising:” to correct a grammatical error.
On line 3 of claim 19, “about rotatable toroid” should read “about the rotatable toroid” to correct a minor inadvertent error.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, 10, 12-13 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lichtenstein (US 2017/0265724).
In regard to claim 1, Lichtenstein discloses a positioning device (10) for accessing target tissue within a body lumen (see at least the abstract), the positioning device comprising: a housing (40) defining a central bore (52) and a pressure chamber (stem portions of 40 including valves 41, 42), the housing having a delivery side (side towards the patient) and a return side (side away from the patient); sleeve (30) having a first end (at 23) and a second end (at 24) and an inverted distal portion (31, the portion covering distal portion 21; see par. [0054]) located between the first and second ends, the first end of the sleeve supported on the delivery side of the housing and the second end of the sleeve supported on the return side of the housing (see Figure 1), the inverted distal portion defining a cavity (inflatable cavity defined by sheath 30; see par. [0060]-[0061]) and a central guide channel (53), the cavity in communication with the pressure chamber; and a source of pressurized fluid (200) communicating with the pressure chamber of the housing (see par. [0060]); wherein when pressurized fluid is directed to the pressure chamber, the pressurized fluid is directed into the cavity of the inverted distal portion of the sleeve to advance the inverted distal portion of the sleeve away from the housing (see par. [0060]-[0061]).
In regard to claim 9, Lichtenstein discloses further including a first flexible sealing member (43; disclosed as an O-ring) positioned about the central bore of the housing (see Figure 1), the first flexible sealing member being positioned to engage the sleeve to prevent fluid from passing between the flexible sealing member and the sleeve (see par. [0061]).
In regard to claim 10, Lichtenstein further including a second flexible sealing member (44; disclosed as an O-ring) positioned on the housing, the second flexible sealing member being positioned to engage an inner surface of an outer portion of the sleeve to prevent fluid from passing between the sleeve and the housing (see par. [0061]).
In regard to claim 12, Lichtenstein discloses further including a fluid control valve (41, 42) including an inlet (see unnumbered line in Figure 1 leading to 41) that communicates with the source of pressurized fluid and an outlet (see unnumbered line in Figure 1 leading to 42) that communicates with the pressure chamber in the housing.
In regard to claim 13, Lichtenstein discloses wherein the inlet to the fluid control valve also communicates with a vent (functional statement; 41 is a conduit for fluid and is capable of communicating with a vent).
In regard to claim 15, Lichtenstein discloses wherein the guide channel on the return side of the housing is open (at 56) to receive a surgical device.
In regard to claim 16, Lichtenstein discloses wherein the sleeve (30) is formed of a material selected from the group consisting of aromatic polyamides, cloth, nylon (see par. [0072]), polyester, polyethylene, woven fabrics, composites, or the like.
Claim(s) 1, 9, 14-15, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bob et al. (US 5,259,364; hereafter Bob).
In regard to claim 1, Bob discloses a positioning device (see Figures 1-2) for accessing target tissue within a body lumen (see at least the abstract), the positioning device comprising: a housing (50) defining a central bore (56) and a pressure chamber (62), the housing having a delivery side (side towards the patient) and a return side (side away from the patient); sleeve (24) having a first end (see end of 26 in Figure 2 attached to delivery side of 50) and a second end (see end of 32 in Figure 2 attached to return side of 50) and an inverted distal portion (see portion 34) located between the first and second ends, the first end of the sleeve supported on the delivery side of the housing and the second end of the sleeve supported on the return side of the housing (see Figure 2), the inverted distal portion defining a cavity (42) and a central guide channel (44), the cavity in communication with the pressure chamber (see col. 4, line 35-col. 5, line 37); and a source of pressurized fluid (see col. 5, lines 22-24; “suitable pumps or from pressure supply containers”) communicating with the pressure chamber of the housing (see col. 4, line 35- col. 5, line 37); wherein when pressurized fluid is directed to the pressure chamber, the pressurized fluid is directed into the cavity of the inverted distal portion of the sleeve to advance the inverted distal portion of the sleeve away from the housing (see col. 4, line 35- col. 5, line 37).
In regard to claim 9, Bob discloses further including a first flexible sealing (58) member positioned about the central bore of the housing (see Figure 2), the first flexible sealing member being positioned to engage the sleeve to prevent fluid from passing between the flexible sealing member and the sleeve (see col. 5, lines 12-14).
In regard to claim 14, Bob discloses further including a surgical device (2) having a flange (38, 40), the surgical device supported within the guide channel (see Figure 1), the flange positioned distal of the inverted distal portion (34) of the sleeve such that advancement of the sleeve away from the housing moves the surgical device away from the housing (see Figure 1; see col. 4, lines 30-44).
In regard to claim 15, Bob wherein the guide channel on the return side of the housing is open (at 56) to receive a surgical device (2).
In regard to claim 17, Bob discloses all of the limitations recited. Please see the rejections of claims 1 and 14 as the examiner believes all of the limitations are adequately addressed above.
In regard to claim 18, Bob discloses that the surgical device is an endoscope (see col. 4, lines 29-30; “endoscopic tube 2”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lichtenstein or Bob in view of Renfroe (US 3,757,788).
Lichtenstein and Bob both fail to expressly disclose further including an annular support mechanism supported on the housing, wherein the sleeve is wound about the support member as is recited in claim 2, wherein the annular support mechanism is supported on the delivery side of the housing as is recited in claim 3, wherein the annular support mechanism includes a rotatable toroid as is recited in claim 5, and wherein the annular support mechanism includes a motor driven toroid as is recited in claim 6.
In a similar art, Renfroe discloses an inverted sleeve (15), a housing (14), and an annular support member (39), wherein the sleeve is wound about the support member (as shown in Figure 6), wherein the annular support mechanism is supported on the delivery side of the housing (39 is supported by the entirety of the housing), wherein the annular support mechanism is a rotatable toroid (see col. 5, lines 25-35), and wherein the annular support mechanism includes a motor driven toroid (see col. 5, lines 36-38; “electric motor 41 for rotatably driving the roller assembly 39”).  Renfroe discloses a suitable mechanism for storing a folded sleeve in the non-extended position.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lichtenstein or Bob with the annular support mechanism of Renfroe in order to provide an art-recognized means for storing an endoscopic sleeve in the non-extended position. 
Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lichtenstein.
The instant disclosure describes the parameters of tear-drop shape as being merely preferable, and does not describe the shape of the sealing member as contributing any unexpected results to the system. As such, parameters such as the tear-drop shape are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the limitation of the shape of the sealing members would be dependent on the actual application of the system and, thus would be a design choice based on the actual application.
Claim(s) 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bob in view of Lichtenstein.
Bob discloses at col. 4, lines 11-12 that the tube 24 is manufactured of rubber or deformable plastic but fails to disclose the specific materials set forth in claim 16.  Lichtenstein teaches at paragraph [0072] that it is known in the art of endoscopic sleeves to use the claimed material (nylon) to manufacture the sleeve.  In view of the teaching of Lichtenstein, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select nylon as the specific type of material from which to manufacture the sleeve of Bob, because it amounts to selection of a known material based on its known suitability for the purpose.
Allowable Subject Matter
Claims 7-8 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759. The examiner can normally be reached M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THEODORE J. STIGELL
Primary Examiner
Art Unit 3783



/THEODORE J STIGELL/Primary Examiner, Art Unit 3783